Civil action to recover on certificate of group insurance issued by defendant to plaintiff as an employee of the American Enka Corporation, and tried in the general county court upon the following issues:
"1. Did the plaintiff, while an employee of the American Enka Corporation, become totally and permanently disabled by disease so as thereby presumably to be continuously prevented for life from engaging in any occupation or performing any work for compensation of financial value? Answer: `Yes.'
"2. Did the plaintiff submit due proof of total permanent disability to the defendant within one year from the alleged commencement thereof? Answer: `Yes.'
"3. Is the plaintiff entitled to recover of the defendant under the terms of the master policy issued by the defendant to the American Enka Corporation, under which the individual certificate was issued to the plaintiff? Answer: `Yes.'
"4. What amount, if any, is plaintiff entitled to recover of defendant? Answer: `$453.15.' "
Judgment on the verdict, from which defendant appealed to the Superior Court, assigning errors. These were overruled by the Superior Court sitting as an appellate court. From this latter judgment the defendant appeals.
The verdict is supported by the evidence, and the record is free from reversible error. The conflict in the testimony of the witnesses relative to the alleged, and denied, total and permanent disability of plaintiff was a matter for the jury.
The case of Thigpen v. Ins. Co., 204 N.C. 551, 168 S.E. 845, cited and relied upon by defendant, is not authority for the position taken.
No error has been made to appear in any of the rulings of the Superior Court.
Affirmed.